                                     UNITED STATES DISTRICT COURT
                                                                                                                   FILED
                                                              forthe                                           02019
                                                                                                               FE82
                                             Northern District of West Virginia
                                                                                                        U.S. DISTRICT
    AVERY DEMOND JETER, Petitioner,                                                                        WHEELING I,URTWVND



                    Plaintiff(s)
                       V.
                                                                       Civil Action No.   5:17-C V-98
    JENNIFER SAAD, Respondent.



                    Defendant(s)
                                        JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
            Judgment award         El Judgment costs     El   Other




     This action was:
      []   tried by jury           tried by judge         decided by judge




     decided by Judge Frederick P. Stamp, Jr.
IT IS ORDERED that the Magistrate Judge’s Report and Recommendation is Affirmed and Adopted in its entirety; that the Petition for
Writ of Habeas Corpus is DENIED ; that Petitioner’s Objections are OVERRULED; and that this Civil Action is DISMISSED WITHOUT
PREJUDICE and STRICKEN from active docket of this Court.




                                                                        CLERK OF COURT
Date:      February 20. 2019                                            Cheryl Dean Riley


                                                                                 Signawre of Clerk or Depu Clerk
